Acknowledgements
This communication is in response to applicant’s response filed on 06/20/2022.
Claim 37 has been added. 
Claims 1-37 are pending and have been examined.
Regarding the Double Patenting rejection, examiner acknowledges applicant filed a terminal disclaimer on 05/23/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103, that Yang (US 20210049608) does not teach “a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts; and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction” in claim 1, examiner respectfully agrees and has issued a new grounds of rejection for claim 1. Applicant makes similar arguments for claims 13 and 25. Examiner respectfully agrees with applicant’s argument for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 13, and 25. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1, 13, and 25. 

Priority
Applicant’s claim for the benefit of prior-filed application Provisional US Application No. 62/727449, filed on 09/05/2018 is acknowledged. Applicant’s claim for the benefit of prior-filed application Provisional US Application No. 62/772516, filed on 11/28/2018 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16, and 25-28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20190026821) in view of Brown (US 20170300872) in further view of Hopkins (US 10,521,780 B1) in further view of Lawbaugh (20190370866) in further view of Olson (11049128 B1).

Regarding Claims 1, 13, and 25, Bathen teaches at least one first buyer blockchain operating system storing a plurality of buyer accounts of users of a transaction application, the buyer accounts each including a buyer identifier (Paragraphs 0027 and 0024 teach a first user has a user account represented by wallet which owns loyalty assets stored on an asset blockchain 214; the user may access a third party application based on hashed identifier information received from a user device; in this example, the previously known user identifiers or data template information may be stored in the blockchain platform); a first buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier (Paragraphs 0025, 0027, and 0043 teach the first user account can be encrypted on the blockchain and maintained as private; an asset blockchain which may correspond to either asset blockchain 214 is used to store loyalty assets owned by various user accounts; the asset blockchain may be dedicated for a particular merchant, company, organization); at least one second buyer blockchain operating system storing a plurality of buyer accounts of users of a transaction application, the buyer accounts each including a buyer identifier (Paragraphs 0027 and 0024 teach a second user has a user account represented by wallet which owns loyalty assets stored on asset blockchain 224; the asset blockchains 214 and 224 may be different loyalty assets which are not compatible with one another; the user may access a third party application based on hashed identifier information received from a user device; in this example, the previously known user identifiers or data template information may be stored in the blockchain platform); a second buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier (Paragraphs 0025, 0027, and 0043 teach the first user account can be encrypted on the blockchain and maintained as private; an asset blockchain which may correspond to either asset blockchain 224 is used to store loyalty assets owned by various user accounts; the asset blockchain may be dedicated for a particular merchant, company, organization); a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the first buyer accounts and any one of the second buyer accounts (Paragraph 0019 teaches an intermediary blockchain system and method for managing the exchange of conferred assets from different user accounts which may be managed by different blockchains; an intermediate or intermediary blockchain and a broker agent software program may be used to facilitate the exchange of loyalty assets from different users associated with different blockchains corresponding to the loyalty assets); and at least one notary blockchain operating system including a transaction engine configured to: request, receive and execute the smart contract of the one of the assets from the second buyer blockchain operating system in order to complete the transaction (Paragraphs 0019-0020 and 0038 teach the intermediary blockchain may facilitate the exchange process based on a publicly accessible smart contract script and immutable transaction characteristics enforced by the intermediary blockchain; the broker agent may use the smart contract on the intermediary blockchain to create an exchange transaction between two or more participants which includes the information about the exchange activity, for example, the participants' receiving addresses, type of points/assets being exchanged and amounts thereof, temporary trading addresses, and the like; the exchange settlement transaction may include the following information: a) broker identity information and the proof of identity, b) the list of exchange request transaction references to indicate what are the exchange requests are included, c) a list of temporary intermediary trading addresses, owned by broker, one for each user on corresponding asset ledger, d) the investments and proof of ownership from broker in order to settle the requests, and e) the receiving address from broker to receive the profit from this settlement).
However, Bathen as modified does not explicitly teach a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts; and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction.
Brown from same or similar field of endeavor teaches a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain (Paragraphs 0059 and 0105 teach a model for reaching consensus as to the state of agreements between parties starts with the smallest useful concept: a single agreement between two or more parties that requires synchronization and evolution through its lifecycle; thus, rather than reason about the state of an entire machine or global data structure, the focus of example embodiments herein is on individual agreements; a valid transaction with a signature from its governing notary service (verification service) is considered final such that at the moment the transaction is signed by its governing notary, all its inputs are considered consumed and all its outputs become active; the notarization of a transaction provides atomicity and finality (confirmation)); and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts (Paragraphs 0108 and 0068 teach a transaction comprises an output state object (the newly issued cash or transaction), a command (signaling that the intent of the transaction is to issue the cash); the transaction is signed by the issuing bank; the command may contain the public key of the signing party(ies); content associated with the transaction may contain various different scripts or modules, such as a javascript module, that facilitate communicating over the network to the transaction management system (e.g., calling the API), in order to access and retrieve certain information associated with the transaction, such as state object information (including contract code and legal prose), transaction command information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on); and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction (Paragraphs 0059 and 0087 teach a model for reaching consensus as to the state of agreements between parties starts with the smallest useful concept: a single agreement between two or more parties that requires synchronization and evolution through its lifecycle; thus, rather than reason about the state of an entire machine or global data structure, the focus of example embodiments herein is on individual agreements (i.e., single transactions); consensus over transaction validity may be performed only by parties to the transaction in question; therefore, data is only shared with those parties which are required to see it; other platforms generally reach consensus at the ledger level; thus, any given actor in a system sees only a subset of the overall data managed by the system as a whole; in example embodiments of the present invention, a piece of data may be considered “on-ledger” if at least two actors on the system are in consensus as to its existence and details and arbitrary combinations of actors are allowed to participate in the consensus process for any given piece of data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notary blockchain in Bathen to be a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts; and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction in Brown.
There is motivation to combine Brown into Bathen because the base invention is improved because parties to an agreement may agree upon changes to the agreement. Privacy and confidentiality of an agreement may be maintained between two parties. Parties may avoid unnecessary global sharing of data. Only parties with a legitimate need to know are permitted to see data within an agreement. Work flow between firms may be choreographed without a central controller. Consensus between firms is achieved at the level of individual deals instead of at the system level. Supports, facilitates, and enables regulatory and supervisor observer nodes. Transactions are validated by parties to the transaction rather than a broader pool of unrelated validators. Allows recordation of an explicit link between human language legal prose documents and smart contract code built on industry-standard tools (Brown Paragraph 0030).
However, Bathen as modified does not explicitly teach the buyer accounts each including a buyer identifier and a set of buyer encrypted keys associated with the buyer account; a buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier and an account balance indicating a current value of the buyer account; at least one seller blockchain operating system storing a plurality of seller accounts each including a seller identifier, a set of seller encrypted keys associated with the seller account and sales information, the sales information including one or more product identifiers of products for sale by the seller account and parameters of sales offers associated with each of the products; a seller blockchain that includes a block for each of the products that includes an encrypted form of the product identifier of that product and a smart contract configured to enforce the parameters of the sales offer of that product; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the product identifier of one of the products and the buyer identifier of one of the buyer accounts; and request, receive and execute the smart contract of the one of the products from the -58-seller blockchain operating system in order to complete the transaction.
Hopkins from same or similar field of endeavor teaches the buyer accounts each including a buyer identifier and a set of buyer encrypted keys associated with the buyer account (Col. 9, lines 13-22, Col. 4 lines 66-67 and Col. 5 lines 1-14, and Col. 15, lines 44-66 teach the system may include data storage that may store one or more blockchain(s) that store information describing the buyer; parties to a contract may exchange keys to enable access to each other's blockchains; for example, a seller may be given access to a blockchain that includes buyer information; the buyer application may access buyer information, such as loan information or other funding source information, stored on the blockchain(s); based on the accessed buyer information, the buyer application may generate and provide a token to enable access to the buyer information on the blockchain(s); in some examples, the token may be a cryptographic key (e.g., private key) that is communicated to the seller application; the seller application may use the token to access the blockchain(s) and verify the buyer information on the blockchain(s)); a buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier and an account balance indicating a current value of the buyer account (Col. 4, lines 9-21 and Col. 14, lines 27-32 teach the blockchain(s) may store information regarding the buyer; for example, the buyer may use the application to access a blockchain that stores information regarding the buyer's auto insurance, loan approval, driver's license, or other information; the blockchain may have already been populated with information before the buyer meets with the seller; based on the results of the security scan and the received buyer information, a transaction agreement may be confirmed; for example, the transaction agreement may be confirmed if the funding source indicates sufficient funds for the purchase, or if the buyer's terms otherwise correspond to the seller's terms); at least one seller blockchain operating system storing a plurality of seller accounts each including a seller identifier, a set of seller encrypted keys associated with the seller account and sales information, the sales information including one or more product identifiers of products for sale by the seller account and parameters of sales offers associated with each of the products (Col. 9, lines 13-22, Col. 4 lines 66-67 and Col. 5 lines 1-14, and Col. 10, lines 25-29 teach the system may include data storage that may store one or more blockchain(s) that store information describing the seller, the vehicle or other product to be purchased, and so forth; parties to a contract may exchange keys or other credentials to enable access to each other's blockchains; a buyer may be given access to a blockchain that includes seller information such as reputation data, business history, and so forth; the buyer and/or seller may have access to a blockchain that stores data regarding the vehicle; based on the various buyer criteria, the application may send a request to search for available vehicles); a seller blockchain that includes a block for each of the products that includes an encrypted form of the product identifier of that product and a smart contract configured to enforce the parameters of the sales offer of that product (Col. 4, lines 9-21 and Col. 4, lines 58-67 teach the blockchain(s) may store information regarding the product (e.g., vehicle) to be purchased, the seller, or other entities; for example, the seller may use the application to access a blockchain that stores information regarding the vehicle, such as make, model, and year of the vehicle, features, title information, repair history, manufacturer data (e.g., product specifications), and so forth; the application may include features to enable searching blockchain(s) for vehicles that correspond to specified search criteria; a user looking to buy a vehicle may search for vehicles that have no liens against them, have their original engine, have been driven less than a specified number of miles, and so forth; the application may communicate the search criteria to a back end process that searches blockchains for matches, and search results may be presented to the buyer and/or seller via the application(s)); and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the product identifier of one of the products and the buyer identifier of one of the buyer accounts (Col. 13, lines 19-54 teach using the buyer application information may be retrieved from the blockchain(s); the buyer application may analyze the sale price, sales terms, and/or other vehicle information and recommend whether the buyer should purchase the vehicle or not purchase the vehicle; if the buyer indicates that the purchase may go forward, e.g., based on the recommendation, the buyer application may determine and verify a funding source for the purchase; communications may be established between the buyer application and the sales exchange module(s) to initiate the purchase of the vehicle); request, receive and execute the smart contract of the one of the products from the seller blockchain operating system in order to complete the transaction (Col. 4, lines 28-41 and Col. 16 lines 1-9 teach funds transfer may be via an escrow account, and may be facilitated by a smart contract that automatically sends signals to perform other operations to trigger the funds transfer; title transfer may also be performed automatically if the parties agree to the terms; a smart contract may access information stored in blockchain(s), and perform operations to receive the parties' signatures and automatically execute the terms of the contract, such as transferring title, transferring funds, and so forth; if the buyer information is determined to satisfy the criteria for the purchase, the buyer may employ the buyer application to access and sign a digital contract (e.g., a smart contract) to complete the transaction; the digital contract may be stored on one of the blockchain(s); the seller may employ the seller application to access and sign the digital contract to complete the transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the first user account blockchain 214 in Bathen to be a blockchain that stores data associated with buyer accounts in Hopkins, and to have modified the functionality of the second user account blockchain 224 in Bathen to be a blockchain that stores data associated with seller accounts in Hopkins. In addition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the intermediary blockchain which teaches exchanging assets between a first user and a second user in Bathen to be an intermediary blockchain that stores a transaction between a buyer account and a seller account regarding the purchase of a vehicle in Hopkins.
There is motivation to combine Hopkins into Bathen as modified because the base invention is improved by modifying the transactions involving the exchanging of assets in user account to blockchain(s) that may store a smart contract that governs the purchase of a vehicle, and the parties to the sale may electronically sign to the smart contract to signify their agreement to the terms of the contract. By employing blockchain(s) to store information, implementations leverage the security and immutability of blockchain(s) to provide secure and reliable updates to sales data, vehicle data, or other data stored on blockchain(s). Implementations also take advantage of the consensus-reaching features of blockchain(s) to ensure that the sales transaction data or other data recorded in blockchain(s) is complete, accurate, and up-to-date (Hopkins Col. 2, lines 27-43). The process for purchasing or leasing the vehicle may then proceed at least partly in a virtual manner, e.g., not requiring the buyer to be in the physical presence of the seller. In this manner, implementations may allow a virtual and/or remote vehicle purchase experience that is secured by use of the blockchain(s), and that is facilitated by the blockchains' establishment of trust relationships between the parties involved in the transaction (Hopkins Col. 10, lines 36-49).
However, Bathen as modified does not explicitly teach a private buyer blockchain.
Lawbaugh from same or similar field of endeavor teaches a private buyer blockchain (Paragraphs 0044 and 0048 teach in implementations in which a user wallet configures a user device as a node in a private blockchain, the user wallet may access only data pertaining to the user device via public-private key encryption; the anonymized database (i.e., private buyer blockchain) may store profiling data, which may be considered private data of a user; for example, the profiling data may include behavioral, demographic, location, and/or other data relating to the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the buyer blockchain in Bathen as modified to store buyer accounts on a private buyer blockchain in Lawbaugh.
There is motivation to combine Lawbaugh into Bathen as modified because the system may build and maintain an anonymized database that stores anonymous profiling data (including different types of profiling data such as behavioral data, demographic data, etc.), user-facing applications that enable users to control access to their profiling data, an advertiser-facing audience builder application, and a secured private platform that secures personal identifiable information through a private blockchain (Lawbaugh Paragraph 0004). The base invention is improved because the system may include an anonymized database of profiling data, which is unlinked to any user. The system may implement a private blockchain to store user-defined settings that provide user control over whether and how the profiling data may be used. If a grant to use the data is received, a link is stored that allows the system to identify a user associated with the anonymous profiling data records (Lawbaugh Paragraph 0040).
However, Bathen as modified does not explicitly teach a private seller blockchain.
Olson from same or similar field of endeavor teaches a private seller blockchain (Col. 5, lines 64-67 and Col. 6, lines 1-2, Col. 7, lines 35-44,and Col. 10 lines 27-58 teach a blockchain may be “permissioned”—e.g., allow access to only a specific set of participants (i.e., private); the rights to read and/or access the blockchain may be restricted to different participants, based on individual classes or identities of the participants; documents and identifiers to these documents may be stored in the blockchain, wherein the documents may include identification information of the merchant; any data for an attribute of the transaction information posted to a blockchain may be encrypted using encoder to provide security and/or protect sensitive information, and the data stored for these attributes may be quantitative (e.g., an amount) and/or qualitative (e.g., name of merchant)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the seller blockchain in Bathen as modified to store seller accounts on a private seller blockchain in Olson.
There is motivation to combine Olson into Bathen as modified because the system provides a shared permissioned ledger that can record transactions between parties to a payment transaction efficiently and in a verifiable and a permanent way (e.g., by providing visibility or by being transparent to various participants of the blockchain) (Olson Col. 5, lines 16-27). As applied to at least some embodiments presented therein, a blockchain having a shared permissioned ledger may be available to participants and may provide visibility to the participants of the blockchain, which may be the parties of a payment transaction initiated by a consumer and originating at a merchant (Olson Col. 6, lines 12-20). In some embodiments, the participants of a blockchain, prior to joining the blockchain, may be vetted, and hence may not be anonymous participants. Vetting may minimize the risk of any form of malicious attacks on the blockchain. In other embodiments, the new entrants to a blockchain may be restricted to those known by other known participants of the blockchain. These blockchains (e.g., a consortium blockchain) may eliminate and/or significantly reduce the risks of attacks that are prevalent, for example, in public blockchains (e.g., 51% attack) (Olson Col. 6 38-47).
Regarding Claims 1 and 13, Bathen teaches a blockchain transaction platform for executing transactions between a buyer and a seller (Paragraph 0006 teaches provided is a system that includes a processor configured to perform one or more of identify a first conferred asset exchange request from a first user account and a second conferred asset exchange request from a second user account which are capable of being used to settle each other, and a transmitter configured to transmit a request to an intermediary blockchain requesting the intermediary blockchain to perform a conferred asset settlement transaction for the first and second conferred asset exchange requests, wherein the processor is further configured to determine that first conferred assets of the first user account and second conferred assets of the second user account have been transferred to temporary intermediary trading addresses, respectively, and release the first conferred assets to the second user account and the second conferred assets to the first user account, in response to the determining).
Regarding Claim 25, Bathen teaches a method of executing transactions between a buyer and a seller in blockchain transaction platform (Paragraph 0005 teaches provided is a method that includes one or more of identifying a first conferred asset exchange request from a first user account and a second conferred asset exchange request from a second user account which are capable of being used to settle each other, requesting an intermediary blockchain to perform an asset settlement transaction for the first and second conferred asset exchange requests, determining that first conferred assets of the first user account and second conferred assets of the second loyalty account have been transferred to temporary intermediary trading addresses, respectively, and releasing the first conferred assets to the second user account and the second conferred assets to the first user account, in response to the determining).

Regarding Claims 2, 14, and 26, Bathen as modified teaches all the limitations of claims 1, 13, and 25 above; however, the combination does not explicitly teach wherein the private seller blockchain includes a separate single transaction block for each of the seller accounts that includes encrypted forms of the seller identifier and an account balance indicating a current value held in the seller account.
Olson further teaches wherein the private seller blockchain includes a separate single transaction block for each of the seller accounts that includes encrypted forms of the seller identifier and an account balance indicating a current value held in the seller account (Col. 15, lines 64-67 and Col. 16, lines 1-10 teach a debit network may relay the updated transaction information to blockchain network A; the updated transaction information may prompt blockchain network A (or its distributed ledger) to serve another function, for example, finalizing a recording (e.g., consensus) on the distributed ledger; the updated transaction information received from blockchain network B may include the recorded transfer and/or use of loyalty points for a transaction originating at a merchant; in such an embodiment, at blockchain network A, a distributed ledger may record the transfer of the appropriate funds (in currency or cryptocurrency) that is commensurate with the transfer and/or use of loyalty points to the merchant).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Olson for the private seller blockchain to include a separate single transaction block for each of the seller accounts that includes encrypted forms of the seller identifier and an account balance indicating a current value of the seller account.
There is motivation to further combine Olson into Bathen as modified because of the same reasons listed above for claims 1, 13, and 25.

Regarding Claims 3, 15, and 27, Bathen as modified teaches all the limitations of claims 2, 14, and 26 above; however, the combination does not explicitly teach wherein the notary blockchain operating system executes the smart contract by transferring an amount of currency indicated in the smart contract from the buyer account identified by the buyer identifier in the request to the seller account associated with the smart contract.
Brown further teaches wherein the notary blockchain operating system executes the smart contract by transferring an amount of currency indicated in the smart contract from the buyer account identified by the buyer identifier in the request to the seller account associated with the smart contract (Paragraphs 0057 and 0091 teach embodiments disclosed herein ensure that all parties remain in consensus as to the state of the agreement or document and the evolution of that state so that the parties can take necessary subsequent actions; one could argue that this is the essence of the “smart contract” and blockchain movement ensuring that the data held by different actors is and remains consistent as operations are applied to update that data; a state object may comprise a contract code file that includes machine readable instructions defining permissible actions to which the electronic agreement may be associated with and a hash identifying the contract code; the contract code may include one or more rules or contextual data that help verify if a proposed transaction involving the state object is permissible; contract code may translate contractual language between two parties into machine readable and actionable code).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Brown for the notary blockchain operating system to execute the smart contract by transferring an amount of currency indicated in the smart contract from the buyer account identified by the buyer identifier in the request to the seller account associated with the smart contract.
There is motivation to further combine Brown into Bathen as modified because of the same reasons listed above for claims 1, 13, and 25.

Regarding Claims 4, 16, and 28, Bathen as modified teaches all the limitations of claims 3, 15, and 27 above; and Bathen further teaches wherein when the smart contract is executed, the buyer blockchain operating system posts a new single transaction block to the buyer blockchain that changes the account balance of the one of the buyer accounts based on the transaction details, and the seller blockchain operating system posts a new single transaction block to the seller blockchain that changes the account balance of one of the seller accounts associated with the product identifier based on the transaction details (Paragraphs 0031 and 0035 teach all asset ownership transfers are done on each asset blockchain, and no assets are transferred between asset blockchains and the intermediary exchange blockchain; when successful, the first user will receive ownership of asset Y in Y2 units on asset blockchain 214 and the second user will receive ownership of asset X in X1 units on asset blockchain 224; FIG. 2 illustrates an example of this process being performed).

Regarding Claim 37, Bathen as modified teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the posting of the single transaction block on the notary blockchain before full node consensus for the transaction has been determined comprises linking the single transaction block to a previous block on the notary blockchain.
Brown further teaches wherein the posting of the single transaction block on the notary blockchain before full node consensus for the transaction has been determined comprises linking the single transaction block to a previous block on the notary blockchain (Paragraphs 0063-0064 teach the concept of a transaction which consumes outputs of previous transactions and creates new outputs may be analogous for explanatory purposes to the “Unspent Transaction Output (UTXO)” model of Bitcoin (i.e., each block is linked to the previous block; in the present disclosure, however, the outputs represent the states of individual agreements between two or more parties as reflected in the state object (i.e., single transaction), rather than ownership of Bitcoin reflected in a general public distributed ledger; the holder of a state object may establish its meaning via a link to the underlying legal prose and contract code, and establish its history by examining the preceding versions and associated transactions or optionally satisfy themselves of its provenance/history by examining a signature from a notary service to vouch for its uniqueness and that the transaction does not involve a previously consumed input state object).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Brown for the posting of the single transaction block on the notary blockchain before full node consensus for the transaction has been determined comprises linking the single transaction block to a previous block on the notary blockchain.
There is motivation to further combine Brown into Bathen as modified because of the same reasons listed above for claim 1.

Claims 5-12, 17-24, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20190026821) in view of Brown (US 20170300872) in further view of Hopkins (US 10,521,780 B1) in further view of Lawbaugh (20190370866) in further view of Olson (11049128 B1) in further view of Goldstraj (US 20200065922).

Regarding Claims 5, 17, and 29, Bathen as modified teaches all the limitations of claims 4, 16, and 28 above; however, the combination does not explicitly teach wherein the notary blockchain operating system includes a dispute resolution function that settles disputed transactions and produces a settlement summary that indicates how the disputed transaction should be adjusted.
Goldstraj from same or similar field of endeavor teaches wherein the notary blockchain operating system includes a dispute resolution function that settles disputed transactions and produces a settlement summary that indicates how the disputed transaction should be adjusted (Paragraph 0020 teaches the structure of the blockchain can include an accessible record of each transaction and modification of the contract; the blockchain can preserve every modification by recording the modified value of the term that changed, and also storing and maintaining the prior values, conditions, parties, and other information that have been part of or are associated with the contract since contract conception; although a contract term can be changed, the change itself is recorded on the blockchain, along with the previous and current values and the parties associated with the change).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the teachings of Goldstraj for the notary blockchain operating system to include a dispute resolution function that settles disputed transactions and produces a settlement summary that indicates how the disputed transaction should be adjusted.
There is motivation to combine Goldstraj into Bathen as modified because a consumer is enabled to know if the required conditions are being met, for example for perishable items. This immutable blockchain record of the conditions during the term of the contract can serve as evidence in a conflict for breach of contract. Similarly, a provider can access the blockchain record of sensor readings and make changes to the shipping process before a breach of contract may occur, if unacceptable conditions are caught in time (Goldstraj Paragraphs 0036).

Regarding Claims 6, 18, and 30, Bathen as modified teaches all the limitations of claims 5, 17, and 29 above wherein the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, the single updated transaction block including transaction data describing the adjustments to the disputed transaction indicated in the settlement summary.
Goldstraj further teaches wherein the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, the single updated transaction block including transaction data describing the adjustments to the disputed transaction indicated in the settlement summary (Paragraphs 0025 and 0033 teach every transaction is discrete and recorded, both in memory and on the blockchain; adding and removing a party from the contract, modifying a contract term, and changing a property of the contract are all examples of transactions that are stored on and accessible from the blockchain; the system can evaluate this dissatisfaction to determine if it rises to a level necessary to take further action; further action can include a determination of breach of contract, compensation to dissatisfied parties, compensation to all parties, or no action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Goldstraj for the notary blockchain operating system to generate and post a single updated transaction block on the notary blockchain based on the settlement summary, the single updated transaction block including transaction data describing the adjustments to the disputed transaction indicated in the settlement summary.
There is motivation to further combine Goldstraj into Bathen as modified because of the same reasons listed above for claims 5, 17, and 29.

Regarding Claims 7, 19, and 31, Bathen as modified teaches all the limitations of claims 6, 18, and 30 above wherein when the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, for each of the buyer accounts whose account balance is changed by the settlement summary, the buyer blockchain operating system posts a new single updated transaction block to the buyer blockchain that changes the account balance of the buyer accounts based on the settlement summary, and for each of the seller accounts whose account balance is changed by the settlement summary, the seller blockchain operating system posts a new single updated transaction block to the seller blockchain that changes the account balance of the seller accounts based on the settlement summary.
Goldstraj further teaches wherein when the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, for each of the buyer accounts whose account balance is changed by the settlement summary, the buyer blockchain operating system posts a new single updated transaction block to the buyer blockchain that changes the account balance of the buyer accounts based on the settlement summary, and for each of the seller accounts whose account balance is changed by the settlement summary, the seller blockchain operating system posts a new single updated transaction block to the seller blockchain that changes the account balance of the seller accounts based on the settlement summary (Paragraphs 0029 teaches parties to a contract, and prospective participants of a contract can be apprised of any and all modifications to the contract by system; the system can transmit messages electronically to an individual, group, or central message location, updating the contract based on a new transaction or occurrence, and can both update the blockchain and send messages to interested participants of a contract event; the system can include a user interface that conveys all or a selected portion of the contract information; contract participants can determine which contract events to receive messages for, as well as set the periodicity of receiving messages; the user interface can serve to convey contract information to an interested party such as consumers, providers, prospective consumers, and prospective providers along with any events, modifications, or other information associated with the contract; the user interface can also aggregate statistics and information about the contract or proposed contract, for example, it can convey the number of consumers signed onto the contract, the number of consumers who have dropped out of the contract, and a price or value change of the goods and services offered, to name just a few).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Goldstraj for the buyer blockchain operating system to post a new single updated transaction block to the buyer blockchain that changes the account balance of the buyer accounts based on the settlement summary, and for each of the seller accounts whose account balance is changed by the settlement summary, the seller blockchain operating system to post a new single updated transaction block to the seller blockchain that changes the account balance of the seller accounts based on the settlement summary when the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, for each of the buyer accounts whose account balance is changed by the settlement summary.
There is motivation to further combine Goldstraj into Bathen as modified because of the same reasons listed above for claims 5, 17, and 29.

Regarding Claims 8, 20, and 32, Bathen as modified teaches all the limitations of claims 7, 19, and 31 above; and Bathen further teaches wherein the request includes the buyer keys of the one of the buyer accounts and the transaction engine is configured to determining consensus for the transaction after the single transaction block is posted to the notary blockchain by validating whether the buyer keys of the transaction request are authentic (Paragraphs 0025-0026 teach within chaincode, a smart contract may be invoked by a user device submitted operation or by a broker agent and may write data to the blockchain in the format of key-value pairs; the user may use device/smartphone functions to create an identifier, which is then transformed to a hash; the hash is then transmitted to the blockchain and/or smart contract, and if the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service; the chaincode may write to the blockchain data including the following and associated cryptographic details: identification of the user, identification of the identifier types utilized and matched (i.e., key-value pairs))

Regarding Claims 9, 21, and 33, Bathen as modified teaches all the limitations of claims 8, 20, and 32 above; and Bathen further teaches wherein the buyer keys are stored on the buyer device and the buyer blockchain operating system prevents use of the buyer keys in the transaction request unless a user of the buyer device passes a biometric verification test (Paragraphs 0024 and 0026 teach the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage; for example, hashed identifier information received from a user device may be processed by one or more processing entities included in the blockchain layer; the result may include access being granted to a third party application from the blockchain computing environment (VM); the physical machines may be accessed to retrieve the user device template and the information can be used to match against incoming user identifiers for verification purposes; the user may use device/smartphone functions to create an identifier (e.g., photo of face, fingerprint, etc.), which is then transformed to a hash; if the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service).

Regarding Claims 10, 22, and 34, Bathen as modified teaches all the limitations of claims 9, 21, and 33 above; and Bathen further teaches wherein the biometric verification test includes inputting biometric data from the user comprising one or more of a face image, an retinal image, a fingerprint and a voice signal and determining if the inputted biometric data matches stored reference biometric data associated with the buyer account (Paragraphs 0026 teach the user may use device/smartphone functions to create an identifier (e.g., photo of face, fingerprint, etc.), which is then transformed to a hash; the chaincode receives the hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored client identifier and feature extractor; only if the hashes of the hash identifier and the hash created from the stored identifier template data match, can the chaincode sends an authorization key to the requested service).

Regarding Claims 11, 23, and 35, Bathen as modified teaches all the limitations of claims 10, 22, and 34 above; and Bathen further teaches wherein the transaction data includes one or more of the seller identifier, the buyer identifier, the product identifier, a price of the product and a time of the transaction, a value of currency paid to the seller identified by the seller identifier and a percentage of the value owed to the notary blockchain operating system (Paragraph 0036 teaches the first user submits an exchange request, which requests Asset Y in Y2 units in exchange for Asset X in X1 units, to a node of intermediary exchange blockchain which records the request in one exchange request transaction on an intermediary exchange blockchain ledger; other users submit other exchange requests which requests for any type and units of loyalty assets in exchange for another type of loyalty asset(s) and these requests are also recorded as exchange request transaction on the same ledger; for example, an exchange request transaction stored on the intermediary exchange blockchain ledger may include at least the following information: a) request loyalty asset type Y and units Y2, b) proof of ownership of loyalty asset X unspent output transaction on asset ledger X and the units promised for exchange; the proof of ownership can be verified by anyone outside the asset ledger X, c) a wallet address to receive expected exchange on asset ledger Y).

Regarding Claims 12, 24, and 36, Bathen as modified teaches all the limitations of claims 10, 22, and 34 above; however, the combination does not explicitly teach wherein upon receiving a ripcord command from a buyer device associated with one of the buyer accounts, the buyer blockchain operating system is configured to delete the buyer identifier associated with the buyer account.
Lawbaugh further teaches wherein upon receiving a ripcord command from a buyer device associated with one of the buyer accounts, the buyer blockchain operating system is configured to delete the buyer identifier associated with the buyer account (Paragraph 0067 teaches the user's public and/or private wallets may provide access for the user to view or modify the user-defined settings; the data grant manager may receive a request to revoke a grant to use profiling data; the block containing the original grant may be burned in a private blockchain; if the revocation request relates to a specific grant transaction identifier, then the particular grant for that grant transaction identifier may be revoked in a similar manner by revoking the block in the private blockchain pertaining to the grant transaction identifier; doing so will “orphan” the corresponding anonymous profiling data record since it will no longer be linkable to a user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Lawbaugh for the buyer blockchain operating system to be configured to delete the buyer identifier associated with the buyer account upon receiving a ripcord command from a buyer device associated with one of the buyer accounts.
There is motivation to further combine Lawbaugh into Bathen as modified because if the permission is revoked by the user, the link may be deleted, thereby erasing the linkage between the user identifier and the device identifier. In some instances, a grant may be revoked by writing a new entry in the private blockchain, and the existence of this revocation will cause any links to anonymized profiling data records to be ignored, thus removing any connection between the data and the user/user device (Lawbaugh Paragraph 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferenczi et al. (US 20190385215) teaches a buyer-centric marketplace using blockchain. A buyer may interact with the system to submit a buying request to a marketplace blockchain. One or more sellers may retrieve the buying request, generate seller quotes based on the buying request, and submit the seller quotes to the marketplace blockchain. One or more financial institutions may retrieve the seller quotes, generate financing products based on the seller quotes, and submit the financing products to the marketplace blockchain. The buyer can retrieve and review the seller quotes and the financing products, and select a seller quote and/or a financing product to complete the purchase.
Letourneau (US 20160092988) teaches systems and methods for transferring digital assets amongst a network of distributed users without the need to transfer the assets to an external party, such as an escrow agent. The transferring of assets may be in the form of electronic transactions between pluralities of currencies or assets. Temporary and localized escrow services may be created on a user terminal for safely overseeing the process of transferring digital assets. The trade instructions and execution orders for the transfer of assets may be validated over a de-centralized network of user terminals, such as the user terminals of traders. This type of network allows secure peer-to-peer electronic transactions to occur between distributed and anonymous users or participants, which are assumed to be trustless. In such networks, the transactions may be handled by cryptographic mathematical algorithms and which are known to be identical across all users or participants of the same network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685